Citation Nr: 1145040	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-44 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee laxity and instability.  

2.  Entitlement to service connection for a spinal cord injury, C6-7, L4-5.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Togus, Maine.  In a December 2007 rating decision, the Detroit RO granted entitlement to service connection for right knee laxity and instability with a 10 percent evaluation.  In a February 2008 rating decision the Togus RO denied the Veteran's claim of entitlement to service connection for spinal cord injury, C6-7, L4-5.  Jurisdiction of this claim was later transferred to the Detroit RO.  

In August 2010 the Veteran was provided a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  At the Board hearing, the Veteran requested that the record be held open for 60 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2011).  Additional evidence was received within this period and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, following his Board hearing the Veteran submitted additional evidence, particularly medical records pertaining to his claim for service connection of a spinal cord injury, C6-7, L4-5 (spine disability).  He has not waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Therefore, a remand to issue a Supplemental Statement of the Case (SSOC) is required.  See 38 C.F.R. § 19.31 (2011) (a Supplemental Statement of the Case will be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case has been issued).

Also, with respect to the Veteran's claimed spine disability, the Board notes that the Veteran was provided a VA examination in October 2007, with an addendum thereto being entered in October 2008.  In the October 2008 addendum, the examiner stated baldly that it was their "opinion that it is not likely that cervical and lumbar conditions are due to service."  It is particularly salient to the Board that the Veteran is claiming that he has a spine disability due to numerous parachute jumps in service and the opinion does not address this possible etiology.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  As the October 2008 examiner's opinion contains no rationale, the Board finds it inadequate for rating purposes.  Accordingly, the claim must be remanded to either obtain an addendum opinion or afford the Veteran a new examination.

The Veteran was last afforded a VA examination to address the severity of his right knee disability in June 2008.  The Veteran has complained of increased pain with weakness stiffness and swelling since then.  He has also indicated that the condition has increased in severity to the point that a total knee arthroplasty is being considered.  See August 2010 Board hearing transcript.  

The Veteran's complaints indicate that this condition may have increased in severity since his June 2008 VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the October 2007 examination and rendered the October 2008 addendum (if available) to obtain an addendum opinion as to the etiology of the Veteran's claimed spinal cord injury, C6-7, L4-5.  Specifically, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder(s) of the spine is/are attributable to service, particularly the Veteran's history of numerous parachute jumps, including the documented history of earning the Parachute Badge.

If this examiner finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for an appropriate VA examination to address to determine the nature, extent and severity of the service-connected right knee laxity and instability.  All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed. The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


